Citation Nr: 0517726	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  00-01 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a left 
ankle injury.

5.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1988 to April 
1998 (including service in Southwest Asia in support of 
Operation Desert Shield/Storm).  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Winston-Salem, North Carolina, Regional 
Office, which, in part, denied service connection for 
residuals of injuries to the shoulders, right knee, and left 
ankle and a bilateral foot disorder.  Jurisdiction over the 
case was subsequently transferred to the St. Petersburg, 
Florida, Regional Office (RO).  In a March 2001 decision, the 
Board decided unrelated issues and remanded the 
aforementioned service connection appellate issues as well as 
issues involving service connection for residuals of a left 
knee injury, hepatitis B, herpes, and a facial rash to the RO 
for additional evidentiary development.  An August 2002 
rating decision granted service connection for genital herpes 
and hepatitis B, thereby rendering moot the herpes and 
hepatitis service connection issues.  In August 2003, the 
Board remanded the aforementioned remaining service 
connection issues to the RO for additional evidentiary 
development.  A February 2005 rating decision granted service 
connection for left eyebrow seborrheic dermatitis and 
residuals of a left knee injury, classified as retropatellar 
pain syndrome, thereby rendering moot those facial rash and 
left knee injury service connection issues.  

The Board will render a decision herein on the remaining 
appellate issues listed on the title page of this decision.




FINDINGS OF FACT

1.  It is at least as likely as not that appellant has 
chronic residuals of in-service injuries to the shoulders, 
right knee, and left ankle.  

2.  It is at least as likely as not that appellant's 
preexisting bilateral pes planus underwent permanent 
worsening during service beyond natural progression.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, chronic residuals of injuries to the shoulders, right 
knee, and left ankle were incurred during appellant's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  With resolution of reasonable doubt in the appellant's 
favor, a bilateral foot disorder, classified as pes planus, 
clearly and unmistakably preexisted service and was 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137, 1153, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's decision herein allowing service 
connection for residuals of injuries to the shoulders, right 
knee, and left ankle and a bilateral foot disorder, 
classified as pes planus, it is obvious that the evidentiary 
record is adequate and no further development is necessary 
concerning said issues.




I.  Service Connection for Residuals of Injuries to the 
Shoulders, Right Knee, and Left Ankle 

In deciding the service connection appellate issues involving 
injuries to the shoulders, right knee, and left ankle, the 
Board will consider applicable statutory and regulatory 
provisions, including, but not limited to, the following:  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In pertinent part, for 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity, as distinguished from merely isolated findings or 
a diagnosis including the word "Chronic."  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In pertinent part, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

At the outset, the Board acknowledges that appellant received 
a Combat Infantryman Badge and a Parachutist Badge, and that 
he served for a decade as an infantryman, including service 
in Southwest Asia in support of Operation Desert 
Shield/Storm.  See also a Kuwait Liberation Medal.  The Board 
considers appellant's allegations regarding in-service trauma 
to the claimed joints credible, particularly since he was a 
parachutist and joint trauma undoubtedly occurs in landings 
and other maneuvers.  

Associated with the record are copies of service medical 
records appellant provided.   An August 1988 service entrance 
examination and attendant medical questionnaire did not 
include any complaints, findings, or diagnoses specifically 
pertaining to the shoulders, right knee, and left ankle.  
Genu varus (bow-leggedness) of the lower extremities was 
noted.  

The service medical records indicate that in April 1989, 
appellant received emergency room treatment for right 
shoulder and left ankle injuries sustained in a parachute 
jump landing.  Clinically, the right shoulder was tender at 
the acromioclavicular joint and the left ankle area was very 
tender.  X-rays of the right shoulder and left ankle were 
negative.  A short leg splint and crutch were prescribed with 
pain medication.  The diagnosis was right shoulder and left 
ankle contusions.  Later that month, there was slight left 
ankle swelling and tenderness; and a strain was assessed.  

In September 1989, a one-week history of a right knee injury 
was noted.  Appellant complained that the patella slipped out 
of place.  There was slight knee swelling and patellar 
tenderness.  An apprehension test was positive for patellar 
looseness.  Right knee chondromalacia with patellar 
subluxation was assessed.  In January 1990, appellant 
complained of a left shoulder injury sustained several days 
earlier when he fell.  He complained of pain with arm 
raising.  X-rays of that shoulder were negative.  Left 
shoulder trauma was assessed.  Later that month, a physical 
therapy evaluation noted that the left shoulder scapular 
region was the area that he had fallen on.  The left 
suprascapular area was painful and tender on palpation.  Left 
shoulder strain, status post contusion, was assessed.  Later 
that month, pain around the humeral head and entire deltoid 
with painful ranges of motion at all extremes was noted.  The 
following month, the left shoulder pain was reportedly 
resolving.  In November 1991, a one-day duration of left 
ankle pain after a road march was noted; and a strain was 
assessed.  In May 1992, a one-week history of painful knees 
was reported.  He had participated in an 8-mile run the 
previous day.  The knees were painful on full flexion and 
tender; and iliotibial band syndrome of the right knee was 
assessed.  

In a May 1998 initial application for VA disability benefits, 
appellant claimed that the joints in question had been 
injured, namely the right shoulder in April 1989, left 
shoulder in January 1990, left ankle in April 1989 and 
November 1991, and right knee in September 1989.  

On September 1998 VA general medical examination, appellant's 
complaints included that the shoulders popped and felt like 
falling out of place on extremes of motion; that the knees 
had lateral collateral ligament problems from overuse; and 
that his left ankle was weak.  Clinically, there was slight 
discomfort on range of motion testing of the shoulders, 
although the examiner stated that the shoulders had 
objectively normal motion.  There was some tenderness over 
the lateral collateral ligament area of each knee, although 
the examiner stated that the knees had full ranges of motion.  
The ankles had normal ranges of motion, although he had a 
slight limp on the left while walking on his toes and heels.  
X-rays of the shoulders, knees, and left ankle were 
interpreted as showing "no significant abnormality."  
Diagnoses were arthralgia of the shoulders with normal 
examination findings; "[o]bjective, arthralgia of both 
knees" with "subjective slight tenderness of the lateral 
collateral ligament of each knee"; and normal examination of 
the left ankle except for slight limp while walking on his 
toes.  

Significantly, VA radiographic reports dated June 24, 2002 
indicated that the ankles, shoulders, and knees were 
unremarkable, except for minimal osteoarthritis of the left 
acromioclavicular joint and minimal osteoarthritis of each 
knee with patellofemoral articulation narrowing. 

On June 29, 2002 VA orthopedic examination, appellant 
reported in-service trauma to the claimed joints including 
from parachute jumps.  Significantly, on clinical evaluation, 
the right shoulder had normal ranges of motion, except for 
approximately 70 degrees' external rotation (normal external 
rotation is 90 degrees--See 38 C.F.R. § 4.71 (2004), Plate 
I); and there was tenderness on palpation anteriorly over the 
right coracoid or subscapularis area.  The left ankle 
exhibited normal plantar flexion and other findings were 
essentially unremarkable.  X-rays of the right shoulder, 
knees, and left ankle were noted as unremarkable.  The 
pertinent impressions were "[r]ight shoulder pain, status 
post trauma, uncertain etiology, possibly secondary to 
partial 'pec or subscap' tear without clinical deficits"; 
and "[s]tatus post left ankle sprain, currently 
asymptomatic."  The examiner opined that after reviewing the 
claims folder and appellant's history, it was more likely 
than not that his current complaints were at least in part 
related to service; that he had only mild occasional right 
shoulder symptoms with full right shoulder function; that the 
left ankle [problem] was caused by a parachute jump with 
essentially no current symptoms; and that appellant's 
complaints "may be slightly exacerbated with very strenuous 
activities."  

On November 2004 VA orthopedic examination, appellant was 
reported to have full range of ankle motion.  However, 
although plantar flexion was a normal 45 degrees, 
dorsiflexion of each ankle was only to 10 degrees, half of 
normal range (See 38 C.F.R. § 4.71 (2004), Plate II, listing 
normal dorsiflexion as 20 degrees).  

An issue for resolution is whether any residuals of in-
service injuries to the shoulders, right knee, and left ankle 
have been objectively clinically shown post service.  Service 
connection may be granted for chronic disease or disability, 
not subjective complaints or acute symptoms.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Appellant is competent to state that he has experienced 
symptomatology in service and post service, although he is 
not competent to opine as to the etiology of the claimed 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1991), wherein the Court stated "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  However, as the Court further explained 
in that case, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge such as a 
diagnosis...."  

It is undisputed that appellant sustained in-service injuries 
to the shoulders, right knee, and left ankle, including from 
parachute jump landing.  Thus, it is the Board's opinion that 
if appellant had in fact sustained chronic residuals of said 
injuries during service, a reasonable inference would be that 
he would have had complaints or symptoms pertaining to the 
shoulders, right knee, and left ankle proximate to service.  
The positive evidence includes the fact that the in-service 
and post-service clinical evidence proximate to service 
documents that he has complained of pain and associated 
symptoms affecting those joints.  Significantly, there was 
objective post-service clinical evidence of restricted motion 
involving the claimed joints.  Specifically, there was post-
service objective clinical evidence showing moderately 
decreased left ankle dorsiflexion, slightly decreased right 
shoulder external rotation and tenderness on palpation, and 
right knee lateral collateral ligamentous tenderness, with 
radiographic findings of osteoarthritis of the left 
acromioclavicular joint and osteoarthritis of the right knee.  

Determination of credibility is a function for the BVA.  See 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991).  As the 
Court explained in Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990), "[b]y reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility."  

In short, with resolution of all reasonable doubt in the 
appellant's favor, it is the Board's opinion that given the 
documented in-service trauma to the shoulders, right knee, 
and left ankle (including from parachute jump landing), the 
post-service clinical evidence proximate to service 
evidencing continuity of symptomatology, and the objective 
clinical evidence proximate to service of restricted motion 
involving the claimed joints and actual arthritic pathology 
shown involving the right knee and left shoulder joints, it 
is a reasonable inference that appellant has chronic 
residuals of in-service injuries to those claimed joints.  
Accordingly, service connection for chronic residuals of 
injuries to the shoulders, right knee, and left ankle is 
warranted.  

II.  Service Connection for a Bilateral Foot Disorder

In pertinent part, the provisions of 38 U.S.C.A. §§ 1111, 
1137 and 38 C.F.R. § 3.304(b) provide that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated therein.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
status, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

On August 1988 service entrance examination, 1st-degree pes 
planus, asymptomatic, was noted.  Parenthetically, "1st-
degree" represents mild severity on a scale of 1 to 4.  
Consequently, it appears that the pes planus abnormality 
clinically noted on service entrance examination clearly 
rebuts the presumption of soundness insofar as the feet are 
concerned.

The service medical records indicate that in April 1989, 
appellant received treatment, in part, for a left ankle 
injury sustained in a parachute jump landing and his 
complaints included a painful foot.  In November 1991, he 
complained of right foot pain related to running.  A possible 
bone spur was assessed.  In December 1991, he complained of 
left foot pain of 1-1/2 weeks duration.  Clinically, there 
was tenderness at the plantar aspect of the 3rd, 4th, and 5th 
metatarsal heads.  X-rays of the foot showed no bony 
abnormality.  Metatarsalgia was assessed.  Later that month, 
he complained of pain involving the balls of the feet and 
plantar tenderness was clinically noted.  Metatarsalgia was 
assessed.  Significantly, Spenco shoe inserts were 
recommended. 

In a May 1998 initial application for VA disability benefits, 
appellant claimed that the feet had been injured in December 
1991.  

On September 1998 VA general medical examination, appellant's 
complaints included painful soles of the feet.  Clinically, 
the feet were unremarkable, except for slight flattening of 
the arches.  X-rays of the feet were interpreted as showing 
"no significant abnormality."  Diagnoses included normal 
examination of the feet except for very slight flattening of 
the arches.  

VA clinical records indicate that in April 1999, appellant's 
complaints included painful feet.  A VA radiographic report 
dated June 24, 2002 indicated that the feet were 
unremarkable.   

On June 29, 2002 VA orthopedic examination, appellant 
reported in-service foot problems treated by arch supports.  
He currently had none or minimal foot pain unless he did a 
lot of running/jogging and did not wear his arch supports.  
Clinically, the feet were unremarkable, including 
radiographically.  The pertinent impression was bilateral 
metatarsalgia and mild, flexible pes planus, currently 
asymptomatic with arch supports.  The examiner opined that 
after reviewing the claims folder and appellant's history, it 
was more likely than not that his current complaints were at 
least in part related to service; that the appellant's mild 
pes planus was likely congenital and "in no way" did he 
develop fallen arches; and that appellant's complaints "may 
be slightly exacerbated with very strenuous activities."  

A substantial positive piece of evidence is a November 2004 
VA orthopedic examination, conducted pursuant to the Board's 
August 2003 remand.  On November 2004 VA orthopedic 
examination, appellant reported that he had injured his feet 
during Desert Storm and was treated for metatarsalgia.  He 
currently was employed as a police officer.  Clinically, he 
ambulated with a pes plano valgus gait (flat foot gait).  The 
pertinent impression was bilateral pes plano valgus.  
Significantly, the examiner opined that after review of the 
service medical records and current clinical findings, it was 
as likely as not that appellant's bilateral pes plano valgus 
was "permanently aggravated while in the service."  

The issue for resolution is whether the preexisting bilateral 
pes planus underwent a permanent increase in severity during 
service (that was not due to natural progression).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).

Based in part on the November 2004 VA orthopedic examination 
report's medical opinion that appellant's pes planus was 
aggravated by service, and the in-service clinical evidence 
of increased foot pain, it would appear that his pes planus 
may reasonably be characterized as a "disease" rather than 
defect, since it was not more or less "stationary" in 
nature.  

The negative evidence includes the fact that pes planus was 
medically described as mild in degree and asymptomatic on 
service entrance examination; slight flattening of the arches 
of the feet was clinically noted on September 1998 VA 
examination shortly after service; and pes planus was 
medically described as mild in degree and asymptomatic on 
June 2002 VA orthopedic examination.  However, although 
appellant's pes planus was noted as mild in degree and 
asymptomatic on service entrance examination, the positive 
evidence includes service medical records which reveal that 
he engaged in lengthy marches, runs, and parachute jumps 
during service and sought in-service treatment for painful 
soles of his feet/metatarsalgia, with arch supports 
prescribed.  It is a reasonable interpretation of the service 
medical records that appellant's asymptomatic pes planus 
prior to service increased in severity and became symptomatic 
during service.  Furthermore, a substantial positive piece of 
evidence is the November 2004 VA orthopedic examination 
report, which indicated that appellant ambulated with a flat 
foot gait and limp and the examiner opined that, based on 
review of the evidentiary record, it was at least as likely 
as not that the pes planus was permanently aggravated by 
service.  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Additionally, there is no competent evidence of 
record to indicate that any increase in severity of the 
preexisting bilateral pes planus disability was due to 
natural progression.  Thus, the presumption of aggravation 
has not been rebutted by clear and unmistakable evidence.  

Parenthetically, although on August 1988 service entrance 
examination, mild, asymptomatic hallux valgus was noted, the 
service medical records do not reveal any complaints, 
findings, or diagnoses pertaining to that condition as to 
indicate that it was aggravated by service, nor is it 
otherwise contended.  

Accordingly, with resolution of all reasonable doubt in the 
appellant's favor, the Board concludes that the preexisting 
bilateral pes planus disability was aggravated by service.  
Accordingly, service connection for a bilateral foot 
disorder, classified as pes planus, is warranted.  


ORDER

Service connection for residuals of injuries to the 
shoulders, right knee, and left ankle and for a bilateral 
foot disorder, classified as pes planus, is granted.  The 
appeal is allowed in its entirety.  

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


